DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 reciting “the first antenna element to which a ground potential is applied has a grid-like pattern” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “the first antenna element or the second antenna element to which a ground potential is applied has a grid-like pattern” is indefinite, since this limitation appears to contradict with Figs. 2B and 6B of the invention, depicting ONLY the second antenna A2 having a grid pattern. 
Claims 1 and 2 reciting “grid-like pattern” are indefinite, since scope of this limitation cannot be ascertained, i.e., it’s NOT understood what differentiates “grid-like pattern” from a well-known grid pattern. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable device. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Ding” (US 2010/0033395). 
Claim 1: As best understood, Ding discloses a semiconductor device, comprising: 
a first antenna element 100 (Fig. 9A) and a second antenna element 200 [¶ 84] receiving a first signal from a communication device provided outside the semiconductor device (a person having ordinary skill in the art would appreciate that Ding's reflector plate 200 functions as an antenna element since it guides or re-directs electromagnetic (EM) signals transmitted/captured by antenna 100 in a particular direction, thereby facilitating radiation efficiency); and 
 (A skilled artisan would further appreciate that antenna 100 inherently captures EM signal(s) from a communication device, such as a cellular base station, satellite or other wireless communication device/system provided outside the semiconductor device; absent such a wireless communication device/system, wireless reception would be deemed inoperable.)
a semiconductor chip 62 including a communication circuit [¶ 53] provided between the first antenna element and the second antenna element, the communication circuit (inherently present in 62) being connected to the first and second antenna elements (via 78 and 22, respectively; see Fig. 9A), 
wherein the first antenna element and the second antenna element are disposed (via 78 and 22, respectively) on opposite surfaces of the semiconductor chip, and 
the second antenna element to which a ground potential is applied (by virtue of it being a “reflector”) has a grid-like pattern (see Fig. 9C).
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahasi (US 5903239), Fig. 8
Sugawara (US 5386214), Figs. 1-7
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/HASAN ISLAM/Primary Examiner, Art Unit 2845